                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                               DOCKET NO. 1:18-cv-245

 MARY CONLEY,                                               )
                                                            )
                        Plaintiff,                          )
                                                            )
 vs.                                                        )                 ORDER
                                                            )
 NANCY A. BERRYHILL, Acting Commissioner                    )
 of Social Security,                                        )
                                                            )
                       Defendant.                           )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment

(Doc. No. 9) and Commissioner’s Motion for Summary Judgment (Doc. No. 11). Having

carefully considered such motions and reviewed the pleadings, the court enters the following

findings, conclusions, and Order.

                               FINDINGS AND CONCLUSIONS

I.     Administrative History

       Plaintiff filed an application for Title II benefits on August 27, 2015, alleging a disability

onset date of March 19, 2015. Plaintiff’s claims were denied both initially and on

reconsideration. Thereafter, Plaintiff requested and was granted a hearing before an

administrative law judge (“ALJ”). After conducting a hearing, the ALJ issued a decision finding

Plaintiff not disabled. The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner of Social Security (“Commissioner”).

Thereafter, Plaintiff timely filed this action, seeking judicial review of the ALJ’s decision.




                                                      1
II.    Factual Background

       In his decision, the ALJ first determined that Plaintiff has not engaged in substantial

gainful activity since her alleged onset date (Tr. 40). At the second step, the ALJ concluded that

Plaintiff has the following severe impairments: previous stroke on the left side with mild

cognitive deficits, restless leg syndrome, and headaches. Id.

       At the third step, the ALJ found that the Plaintiff did not have an impairment or

combination of impairments that meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 42). The ALJ then found that

Plaintiff has residual functional capacity (RFC) to perform the full range of light work. Id. As a

result, the ALJ found in the fourth step that Plaintiff is capable of performing her past relevant

work as a deli clerk. (Tr. 46). Accordingly, the ALJ found that Plaintiff is not disabled under the

Act.


III.   Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion,” Richardson, 402 U.S. at 400.

Even if the undersigned were to find that a preponderance of the evidence weighed against the

Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported

by substantial evidence. Hays, 907 F.2d at 1456.




                                                     2
IV.    Discussion

       Plaintiff raises five challenges to the ALJ’s decision: (1) that the SSA erred by failing to

evaluate and accord substantial weight to a favorable Medicaid decision as required by Woods v.

Berryhill, 888 F.3d 686 (4th Cir. 2018); (2) that the SSA erred by failing to evaluate and assign

weight to the medical opinion of Dr. Bertron Haywood; (3) that the Plaintiff’s past work was

improperly classified in the ALJ’s decision; (4) that the ALJ erred by failing to explain why no

mental limitations were placed in the RFC; and (5) that the ALJ’s appointment did not comply

with the Appointments Clause at the time of his decision.

       Shortly before Plaintiff applied for SSA disability benefits, she applied for Medicaid. On

July 17, 2015, her application was approved. Plaintiff was found to be under a disability since

March of 2015 due to cerebral degeneration via SSA grid rule 202.07. The case analysis

underlying the decision discussed her white matter disease with moderate chronic microvascular

changes, her episodes of weakness and numbness, cognitive slowing and memory issues and

abnormal gait and impaired balance on exam. She was found to be limited to a reduced range of

light work with avoidance of heights and hazards, occasional balancing and occasional climbing.

Her past relevant work was classified as a medium cook/deli clerk position and two composite

jobs of cashier/checker and salesperson/master grill operator which both had higher exertion

levels of medium. Disability Determination Services (“DDS”) concluded that her skills were not

transferable from these medium jobs to a light or lower level of exertion; therefore, she was

disabled pursuant to grid rule 202.07.

       The ALJ did not consider this decision at all. Even though it was in the possession of

DDS, SSA did not place it in the file before the ALJ. With her request for review from the

Appeals Council (“AC”), Plaintiff brought the Medicaid decision to SSA’s attention, but the AC



                                                     3
did not accord the decision substantial weight. Neither did the AC remand the claim to the ALJ

for evaluation of this evidence, instead only stating without explanation that it would not have

“change[d] the outcome of this decision. We did not consider and exhibit this evidence.”

       In Woods, the Fourth Circuit considered the SSA’s duty to evaluate Medicaid decisions,

holding that:

                NCDHHS and Social Security disability insurance benefits “serve the same
       governmental purpose of providing benefits to persons unable to work because of
       a serious disability.” Id. (describing purpose of Social Security disability insurance
       benefits); see NCDHHS, Aged, Blind, and Disabled Medicaid Manual § 200 (2008)
       (defining “Medicaid” as “A program to assist eligible ... disabled [individuals] ...
       with the cost of medical care”). Moreover, NCDHHS defines “Medicaid to the
       Disabled” as a “program of medical assistance for individuals under age 65 who
       meet Social Security’s definition of disability.” Id. (emphasis added); see also id. §
       2525. As a result, a “person who receives Social Security based on disability meets
       the disability requirement for Medicaid,” although he or she must still “apply for
       Medicaid and must meet all other eligibility requirements.” Id. § 2525. “Because
       the purpose and evaluation methodology of both programs are closely related,
       .... in making a disability determination, the SSA must give substantial weight
       to” an NCDHHS disability decision. Bird, 699 F.3d at 343.
                Of course, an ALJ may deviate from this default rule and accord an
       NCDHHS disability decision less than “substantial weight” if “the record before
       the ALJ clearly demonstrates that such a deviation is appropriate.” Id. We have not
       previously defined what an ALJ must do to satisfy this standard. We now conclude,
       consistent with our sister circuits, that in order to demonstrate that it is
       “appropriate” to accord less than “substantial weight” to an NCDHHS
       disability decision, an ALJ must give “persuasive, specific, valid reasons for
       doing so that are supported by the record.” McCartey v. Massanari, 298 F.3d
       1072, 1076 (9th Cir. 2002) (describing standard for VA decisions); Chambliss v.
       Massanari, 269 F.3d 520, 522 (5th Cir. 2001) (per curiam) (explaining that ALJs
       need not give great weight to VA disability determinations “if they adequately
       explain the valid reasons for not doing so”).
                For example, an ALJ could explain which aspects of the prior agency
       decision he finds not credible and why, describe why he finds other evidence more
       credible, and discuss the effect of any new evidence made available after NCDHHS
       issued its decision. This list is not exclusive, but the point of this requirement—and
       of these examples—is that the ALJ must adequately explain his reasoning;
       otherwise, we cannot engage in a meaningful review. See Radford v. Colvin, 734
       F.3d 288, 295 (4th Cir. 2013) (explaining that because we review an ALJ’s factual
       findings for substantial evidence, an ALJ’s decision must generally “include a
       discussion of which evidence the ALJ found credible and why, and specific
       application of the pertinent legal requirements to the record evidence”).

                                                     4
Woods, 888 F.3d at 692-93 (emphasis added).

       Defendant argues that the Medicaid decision was not before the ALJ and thus he was

under no duty to consider it pursuant to Woods. The Court disagrees. The AC should have

remanded the claim to the ALJ for evaluation of the Medicaid decision.

       Based upon the foregoing, the Court finds that the decision of the ALJ is not supported

by substantial evidence. Plaintiff’s Motion for Summary Judgment will be granted, the

Commissioner’s Motion for Summary Judgment will be denied, and the decision of the

Commissioner will be vacated and remanded for a new hearing and decision not inconsistent

with this Order.

               IT IS THEREFORE ORDERED that

               (1) Plaintiff’s Motion for Summary Judgment is GRANTED, and the

                   Commissioner’s Motion for Summary Judgment is DENIED;

               (2) The decision of the Commissioner, denying the relief sought by Plaintiff, is

                   VACATED and this action is REMANDED to the Commissioner for a new

                   hearing and decision not inconsistent with this Order; and

               (3) This action is DISMISSED.



                                    Signed: April 24, 2019




                                                      5
